Mr. Justice Lawrence delivered the opinion of the Court: This was an action of forcible entry and detainer, in which the plaintiff below obtained a verdict and judgment. It is insisted by the appellant that the evidence did not show a letting from month to month, or that any rent was due and unpaid. Both parties were sworn, and their evidence on these points was in direct conflict. The case was submitted to a jury on instructions. Ho exceptions were taken to those given for the plaintiff, and none asked by the defendant were refused. The precise points at issue were clearly left to the jury, and there is nothing in this record upon which we can set aside the verdict. It cannot be said that it is clearly against the evidence. Judgment affirmed.